IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 541 WAL 2014
                              :
                Respondent    : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
           v.                 :
                              :
                              :
JESSICA ELIZABETH RHODES,     :
                              :
                Petitioner    :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.